           Case 3:19-cr-01672-CAB Document 58 Filed 08/06/20 PageID.151 Page 1 of 5

PROB 12C                                                                                         August 5, 2020
(06/17)                                                                                                 pacts id: 5937791


 AMENDED                           UNITED STATES DISTRICT COURT                                   AMENDED
                                             FOR THE
                                 SOUTHERN DISTRICT OF CALIFORNIA
                    Petition for Warrant or Summons for Offender Under Supervision


Name of Offender: Matthew Joseph Boswell (English)                             Dkt No.: 19CR01672-001-CAB
Reg. No.: 74555-298
Name of Sentencing Judicial Officer: The Honorable Cathy Ann Bencivengo, U.S. District Judge
Original Offense: 8 U.S.C. §§ 1324(a)(1) (A)(ii), (v)(II) and (a)(1)(B)(i), Transportation of Certain Aliens for
Financial Gain and Aiding and Abetting, a Class C felony.

Date of Sentence: December 13, 2019

Sentence: Time served (17 days); 3 years’ supervised release (Special Conditions: Refer to Judgment and
Commitment Order.)

Modification: On March 13, 2020, Your Honor modified conditions of supervision to include substance abuse
treatment and testing, and alcohol abstinence.

Type of Supervision: Supervised Release             Date Supervision Commenced: December 13, 2019
Asst. U.S. Atty.: Arnold Dale Blankenship           Defense Counsel:      Eric Fish, Fed. Defs., Inc.
                                                                          (Appointed)
                                                                          (619) 234-8467

Prior Violation History: Yes. See prior court correspondence.

                         PETITIONING THE COURT
TO AMEND THE ORIGINAL ORDER TO SHOW CAUSE DATED, FEBRUARY 21, 2020 TO
INCLUDE THE FOLLOWING ALLEGATIONS
            Case 3:19-cr-01672-CAB Document 58 Filed 08/06/20 PageID.152 Page 2 of 5
PROB12(C)
Name of Offender: Matthew Joseph Boswell                                                            August 5, 2020
Docket No.: 19CR01672-001-CAB                                                                               Page 2

The probation officer believes that the offender has violated the following condition(s) of supervision:
 CONDITION(S)                                       ALLEGATION(S) OF NONCOMPLIANCE
 (Special Condition)
 Abstain from the use of any and all                   3. On or about May 1, 2020, Mr. Boswell consumed
 alcohol, and not be present in (or frequent)             alcohol, as evidenced by the Murrieta Police
 places where alcohol is the main item of                 Department Incident Report No.: 20-122-114.
 sale.

                                                       4. On or about July 18, 2020, Mr. Boswell consumed
                                                          alcohol, as evidenced by the Murrieta Police
                                                          Department Incident Report No.: 20-200-074.


 (Mandatory Condition)                                 5. On or about July 19, 2020, Mr. Boswell consumed
 The defendant must not illegally possess a               alcohol, as evidenced by the Drug Aftercare
 controlled substance. The defendant must                 Notification Report from Detection and Treatment
 refrain from any unlawful use of a                       Resources Inc.
 controlled substance. The defendant must
 submit to one drug test within 15 days of
 release from imprisonment and at least two            6. On or about August 4, 2020, Mr. Boswell failed to
 periodic drug tests thereafter as determined             comply with drug testing requirements as instructed
 by the Court. Testing requirements will                  by the probation officer, in that he failed to submit a
 not exceed submission of more than four                  breathalyzer test at the Detection and Treatment
 (4) drug tests per month during the term of              Resources Inc., as required.
 supervision, unless otherwise ordered by
 the court.

Grounds for Revocation: As to allegation 3, I received and reviewed the Murrieta Police Department, Murrieta,
California, Incident Report No.: 20-122-114, which confirms that on or about May 1, 2020, officers from the
Murrieta Police Department responded to a call regarding a man who seemed to be under the influence, as he was
stumbling, walking in the middle of the street, and at one point walked into a car. The reporting party informed
the police officers that they saw the man enter an apartment unit, followed by a female yelling. Upon arrival,
Murrieta Police Department identified the individual as Mr. Boswell in front of his residence. Mr. Boswell’s
girlfriend, Ms. Blankenship, was upset due to his intoxication. Murrieta police officers counseled Mr. Boswell
to stay home, and Ms. Blankenship was advised to call the police department if further police assistance was
needed. On May 8, 2020, Mr. Boswell’s treatment plan was amended to include breathalyzer testing, in addition
to random urinalysis drug testing.

As to allegation 4, I received and reviewed the Murrieta Police Department, Murrieta, California, Incident Report
No.: 20-200-074, which confirms that, on or about July 18, 2020, officers from the Murrieta Police Department
responded to Murrieta Mini Storage, Mr. Boswell’s workplace. The reporting party observed Mr. Boswell “semi-
passed out” at the desk and appeared to be intoxicated. Mr. Boswell was not arrested; however, was subsequently
transported to the hospital for medical attention. The probation officer spoke to Mr. Boswell later that day, but it
appeared he was still intoxicated. On July 20, 2020, Mr. Boswell admitted to consuming “a few shots of vodka”
on July 18, 2020.
            Case 3:19-cr-01672-CAB Document 58 Filed 08/06/20 PageID.153 Page 3 of 5
PROB12(C)
Name of Offender: Matthew Joseph Boswell                                                          August 5, 2020
Docket No.: 19CR01672-001-CAB                                                                             Page 3

As to allegation 5, I received and reviewed the Drug Aftercare Notification Report from Detection and Treatment
Resources Inc. which confirms, that on or about July 19, 2020 Mr. Boswell failed a breathalyzer test and tested
for alcohol at a level of 0.046 and 0.043.

As to allegation 6, I received and reviewed the Drug Aftercare Notification Report from Detection and Treatment
Resources Inc. which confirms, that on or about August 4, 2020, Mr. Boswell failed to submit to a breathalyzer
test. On August 4, 2020, Mr. Boswell texted the probation officer that he would not make it to drug/alcohol
testing because his car would not start. Mr. Boswell was informed by the probation officer he would not be
excused from drug/alcohol testing.

 AMENDED                         VIOLATION SENTENCING SUMMARY                                    AMENDED


SUPERVISION ADJUSTMENT
Since the original petition was submitted by Your Honor on February 21, 2020, Mr. Boswell has continued to
violate his conditions of supervision by consuming alcohol on more than one occasion and failing to comply with
drug testing requirements. Additionally, it is concerning that Mr. Boswell reportedly becomes violent with his
girlfriend when intoxicated. To his credit, Mr. Boswell is participating in mental health counseling, and remains
a part-time college student.
OFFENDER PERSONAL HISTORY/CHARACTERISTICS
The Court is respectfully referred to the petition dated February 21, 2020 for more information about Mr. Boswell.
SENTENCING OPTIONS/RECOMMENDATIONS
The additional violations noted in this amended petition constitutes the same grade of violations as reported in
the Petition dated February 21, 2020). There is no impact on the revocation imprisonment range of 3-9 months,
and the sentencing recommendation remains the same. It is respectfully recommended that supervision be
revoked, and Mr. Boswell be sentenced to 8 months of custody, followed by 28 months of supervision. This
recommendation includes a 3-month low end of the guideline range sentence and 5 months of unserved home
detention time. Additionally, it is requested Mr. Boswell participate and complete a residential drug treatment
program, as well as abstain from all alcohol consumption.
 I declare under penalty of perjury that the
 foregoing is true and correct.

 Executed on: August 5, 2020

 Respectfully submitted:                                    Reviewed and approved:
 DANIEL J. KILGORE
 CHIEF PROBATION OFFICER

 by
        Regan Gomes-Figueira                                Christopher J. Marco
        U.S. Probation Officer                              Supervisory U.S. Probation Officer
        (619) 557-6459

                                                                                                  jga
              Case 3:19-cr-01672-CAB Document 58 Filed 08/06/20 PageID.154 Page 4 of 5
   PROB12CW                                                                                             August 5, 2020



    AMENDED                         VIOLATION SENTENCING SUMMARY                                        AMENDED


1. Defendant: Boswell, Matthew Joseph

2. Docket No. (Year-Sequence-Defendant No.): 19CR01672-001-CAB


3. List Each Violation and Determine the Applicable Grade (See USSG § 7B1.1):

                                                                                                    Grade
            Violation(s)
            Use of alcohol                                                                          C
            Failure to comply with drug testing requirements as instructed.                         C




4. Most Serious Grade of Violation (See USSG § 7B1.1(b))                                            [         ]
5. Criminal History Category (See USSG § 7B1.4(a))                                                  [    I    ]
6. Range of Imprisonment (See USSG § 7B1.4(a))                                          [      3 to 9 months ]


7. Unsatisfied Conditions of Original Sentence: List any restitution, fine, community confinement, home
   detention, or intermittent confinement previously imposed in connection with the sentence for which revocation
   is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B1.3(d)):

                  Restitution ($)                        Community Confinement
                  Fine($)                                Home Detention             156 days
                  Other                                  Intermittent Confinement
             Case 3:19-cr-01672-CAB Document 58 Filed 08/06/20 PageID.155 Page 5 of 5
PROB12(C)
Name of Offender: Matthew Joseph Boswell                                         August 5, 2020
Docket No.: 19CR01672-001-CAB                                                            Page 5

THE COURT ORDERS:
     x       THE ORIGINAL ORDER TO SHOW CAUSE DATED FEBRUARY 21, 2020, BE AMENDED TO
             INCLUDE THE ABOVE ADDITIONAL ALLEGATIONS.

            Other




                                                                              8/5/2020
The Honorable Cathy Ann Bencivengo                                     Date
U.S. District Judge
